DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 8 and 10 is/are pending.
Claim(s) 1–7, 9, and 11–13 is/are canceled.

Election/Restrictions
This application is in condition for allowance except for the presence of claim(s) 1–7 and 11–13 directed to methods  non-elected without traverse.  Accordingly, claim(s) 1–7 and 11–13 been cancelled.

Specification
Applicants' amendment(s) have overcome the objection(s) to the specification.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
IN THE CLAIMS:
Please cancel claims 1–7 and 11–13.

Allowable Subject Matter
Claim(s) 8 and 10 is/are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Yoshitake et al. (US 2013/0052531 A1, hereinafter Yoshitake).
Yoshitake discloses an electricity storage element (A) comprising a tab  (8A) that is composed of stacked metal foils (8) extending from an electrode body (1) and that is connected to an external terminal (6) with a lead (20) interposed therebetween (FIG. 4, [0040]), wherein the stacked metal foils (8) and the lead (20) are solid-state-joined to each other to form an ultrasonic-joined portion (10, [0040]), wherein the ultrasonic-joined portion (10) includes a first joint that is formed by solid-state-joining at least some metal foils of the stacked metal foils to each other, the first joint including a first-side first joint extending from a first surface at a first end in a stacking direction of the stacked metal foils (8), the first surface being free of direct contact with the lead, wherein the first-side first joint is formed by solid-state-joining at least some metal foils of the stacked metal foils (8) to each other adjacent to the first surface, and a second-side first joint extending from a second surface at a second end, opposite the first end, in the stacking direction of the stacked metal foils (8), the second surface being in direct contact with the lead (20), wherein the second-side first joint is formed by solid-state- joining at least some metal foils of the stacked metal foils (8) to each other adjacent to the second surface (FIG. 5, [0042]); and a second joint that is formed by solid-state-joining all of the stacked metal foils (8) and the lead (20) to each other, wherein the second joint includes an intermediate joint formed by solid-state- joining metal foils of the stacked metal foils (8) to each other between the first-side first joint and the second-side first joint in the stacking direction, such that the first-side first joint and the second-side first joint are connected with each other via the intermediate joint therebetween (FIG. 5, [0042]), and wherein a perimeter of the intermediate joint in a cross section taken along a plane perpendicular to the stacking direction is inside of a perimeter of the first-side first joint at the first surface viewed in the stacking direction (FIG. 5, [0042]).
Yoshitake does not disclose, teach, or suggest the following distinguishing feature(s):
An electricity storage element comprising recessed portions formed on a surface of a first joint and a surface of a second joint, and wherein a depth of each of the recessed portions outside a perimeter of an intermediate joint is less than a depth of each of the recessed portions inside the perimeter of the intermediate joint.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725